UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. APOGEE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Commission File No:000-30656 DELAWARE 04-3005815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) NORWOOD, MASSACHUSETTS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 551-9450 Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common stock, $.01 par value per share Indicate by check mark whether the issuer is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act:YesoNo x Indicate by check mark whether issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding twelve months (or such shorter periods that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx ( Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State issuer’s revenue for the most recent year: $0 State the aggregate market value of the voting held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of the specified date within the past 60 days.The aggregate market value of the common stock held by non-affiliates of the registrant was $4,903,877, based on the closing price of the stock on the Pink Sheets LLC on July 26, 2010. As of July 26, 2010, 13,123,454 shares of the registrant’s common stock were outstanding.See Risk Factors Related To Our Common Stock for cessation of trading in our common stock on April 16, 2010. INDEX PAGE PART I ITEM 1 Description of Business 3 ITEM 1A Risk Factors 10 ITEM 2 Description of Property 16 ITEM 3 Legal Proceedings 16 ITEM 4 Submission of Matters to a Vote of Security Holders 18 PART II ITEM 5 Market for Registrants, Common stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6 Selected Consolidated Financial Data 21 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 7A Quantitive and Qualitative Disclosures About Market Risk 31 ITEM 8 Financial Statements and Supplementary Data 31 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 ITEM 9A(T) Controls and Procedures 32 ITEM 9B Other Information 33 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 33 ITEM 11 Executive Compensation 37 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 41 ITEM 14 Principal Accounting Fees and Services 42 PART IV ITEM 15 Exhibits, Financial Statements Schedules 44 Signatures 48 Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2009 and 2008 F-2 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 and for the period from October 1, 2008 (date of re-entering development stage)through December 31, 2009 F-3 Consolidated Statements of Stockholders’ Deficiency for the Years EndedDecember 31, 2009 and 2008 and for the period from October 1, 2008 (date of re-entering development stage) through December 31, 2009 F-4 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008and for the period from October 1, 2008 (date of re-entering development stage) through December 31, 2009 F-5 Notes to Consolidated Financial Statements F-6 2 Index SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Also, Apogee’s management may make forward-looking statements orally or in writing to investors, analysts, the media and others. Forward-looking statements express our expectations or predictions of future events or results. They are not guarantees and are subject to many risks and uncertainties. There are a number of factors that could cause actual events or results to be significantly different from those described in the forward-looking statements. Forward-looking statements might include one or more of the following: · anticipated financing activities; · anticipated strategic alliances or arrangements with development or marketing partners; · anticipated research and product development results; · projected development and commercialization timelines; · descriptions of plans or objectives of management for future operations, products or services; · forecasts of future economic performance; and · descriptions or assumptions underlying or relating to any of the above items. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts or events. They use words such as “anticipate”, “estimate”, “expect”, “project”, “intend”, “opportunity”, “plan”, “potential”, “believe” or words of similar meaning. They may also use words such as “will”, “would”, “should”, “could”, or “may”. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, we do not assume responsibility for the accuracy and completeness of such statements. We intend that the forward-looking statements will be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act of 1933, as amended, and Section 21E, as amended, of the Securities Exchange Act of 1934, as amended.We do not intend to update any of the forward-looking statements after the date of this report to conform such statements to actual results except as required by law. Given these uncertainties, you should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. You should carefully consider all available information about Apogee before you make an investment decision. You should review carefully the risks and uncertainties identified in this Annual Report on Form 10-K. PART I Item 1. DESCRIPTION OF BUSINESS. Corporate Overview Apogee Technology, Inc., (“Apogee”, “we”, “us” or “our”) is developing PyraDerm™, a proprietary intradermal drug delivery system for vaccines and other pharmaceuticals that we intend to market to pharmaceutical and medical device companies.Until Mach 31, 2009, we were also engaged in the development of IntellaPAL™, a proprietary sensor-based health monitoring systems for the elderly care and other markets that we intended to manufacture and market to individuals and health organizations. Our Life Science Group is developing PyraDerm, an advanced intradermal drug delivery system, to meet the needs of patients, health insurers, companies developing pharmaceuticals, as well as, governments and international health organizations. PyraDerm is designed to be a low-cost, effective, painless delivery system that can be self administered and easily stored while potentially providing pharmaceutical companies an extended patent position for their current drug formulations. We had previously demonstrated that PyraDerm system containing adjuvanted vaccine formulations is capable of improving the efficiency of immunization and providing a significant dose sparing effect in a relevant animal model. Technologies that reduce the required vaccine dose would allow faster and more efficient production of vaccines, which is especially important in case of vaccine shortages during epidemic emergencies, such as pandemic influenza. The results of these studies were published in 2009 in the Proceedings of the National Academy of Sciences of the USA serving as an important validation of our approach to intradermal vaccination. In 2009 we had to scale down research and development efforts due to financial constraints focusing on the proof-of-concept thermal stability studies of PyraDerm system and relevant formulations and certain efforts on the development of the production process. In these studies Apogee has been able to demonstrate the advantages of some of its systems compared to commonly used solution formulations. We believe that these findings on improved thermal stability are important for future development of PyraDerm as better shelf-life and lower dependence on temperature controlled distribution chains can be one of the critical advantages of our technology. The Company also continued to pursue patent applications related to its technology. Upon completion of our studies, if successful, we intend to pursue licensing and partnership agreements for multiple product applications with pharmaceutical, and medical device companies, and government and world health organizationsinterested in drug delivery systems and technologies. 3 Index In 2009, we closed down the operations of the Health Monitoring Product Group.Costs associated with this cessation of operations and terminations of related employees were not material. Subject to additional funding, Apogee’s sole focus will remain on developing and growing the Life Science Group. History Apogee was organized as a Delaware corporation in 1987, and initially operated through its wholly owned subsidiary, Apogee Acoustics Incorporated, or Acoustics. Acoustics engineered, manufactured, and marketed high quality, high-end patented ribbon loudspeaker systems for use in home audio and video entertainment systems. This technology was considered so innovative that a pair of Apogee loudspeakers is on display at the Smithsonian Museum. We discontinued our loudspeaker business in 1994 and utilized our audio experience on the development of the worlds’ first all-digital, high efficiency audio amplifier integrated circuits, or ICs, which we trademarked as Direct Digital Amplification or DDX®. We transitioned our business to take advantage of the patent we received in 1991 for related technology and to pursue the market opportunity created by the industry adoption of digital audio transmission, recording and playback. In 1999, we released our first DDX IC and subsequently released over twenty additional DDX ICs.In addition to our IC product sales, we also licensed DDX technology to several IC companies, including STMicroelectronics NV, or ST, one of the world’s largest semiconductor companies. In May 2004, in order to expand our technology base and to further diversify our product and market opportunities, we acquired a portfolio of Micro Electro Mechanical Systems “(MEMS”) and nanotechnology intellectual property, trade secrets and know-how developed by Standard MEMS, Inc. MEMS are devices produced using high volume IC manufacturing techniques that include both electrical circuits and microscopic mechanical systems. During this time, we also hired employees from the former Standard MEMS, Inc. and established a MEMS Division that we subsequently consolidated into our Norwood headquarters.Since this acquisition, we have been using this acquired know-how plus additional technologies to develop MEMS and nanotechnology-based drug delivery and sensor products. On October 5, 2005, we sold our audio IC business, including the DDX technology and the associated royalties from our license agreement with ST, to SigmaTel, Inc., or SigmaTel, for approximately $9.4 million plus a one-year earn-out that subsequently amounted to $383,000. After the sale, we reorganized our remaining MEMS division into two major business groups, the Medical Products Group and the Sensor Products Group. We also closed our sales offices in China, Japan, Taiwan and Hong Kong and terminated our agreements with our independent sales representatives and distributors.The Sensor Products Group was subsequently closed September 2008. In 2008, all our revenue was derived from royalties received as a result of an agreement between Apogee and Freescale (formerly SigmaTel, Inc.) whereby Freescale agreed to pay Apogee a percentage of the royalties it received from ST in exchange for supporting their royalty negotiations with ST, as well as revenue from the sale of the remaining DDX inventory.Upon acceptance by Freescale of lower royalty payments, the arrangement agreed to between Freescale and Apogee in April 2008 was cancelled.No further revenue is expected under this arrangement.We expect future revenue, if any, will initially be the result of licensing and development-related revenues resulting from the grant of rights to our intellectual property.In order to support our operations, we intend to secure additional funding in 2010. Since October 1, 2008, we have operated as a technology research and development-stage company, and have invested our resources substantially in the development of our Life Science Group. 4 Index Apogee maintains an Internet site at http://www.apogeebio.com.The information contained on our Internet site is not incorporated by reference in this report and should not be considered part of this report.Apogee’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any amendments to those reports, are available free of charge on our website as soon as reasonably practicable after they are filed with, or furnished to, the Securities and Exchange Commission. Life Science Business Overview Background The drug delivery market is driven by the needs of patients, health insurers, companies developing pharmaceuticals, as well as governments and international health organizations. Patients desire drug delivery systems that are effective, inexpensive, easy to use, can be self applied, are painless, and do not require any special storage or handling. We believe that health insurers desire similar standards in drug delivery systems as well as reduction of treatment cost.If such goals are realized, the ancillary benefits could be higher efficacy, as a result of improved patient compliance, and wider self-administration, avoiding the cost and inconvenience of doctor or hospital visits. We believe pharmaceutical companies desire delivery systems that improve efficacy, are safe, reduce side effects and the associated liabilities, and have the potential to extend the patent life of drugs to protect market position.Similarly, we believe that both government and international health organizations desire low cost drug delivery systems that can be applied without the involvement of health care professionals and can be easily stored and distributed efficiently. We believe that existing drug delivery technologies of parenteral (i.e. intra muscular, subcutaneous and intra venous injection), oral, nasal, and transdermal administration do not meet all of the needs or stated goals for existing and emerging therapies. For example, protein drugs do not lend themselves to oral delivery because of poor bioavailability. Consequently, these drugs are delivered parenterally by health care professionals resulting in increased costs and reduced patient compliance.Traditional transdermal patches cannot be used to deliver large molecule drugs because they will not penetrate the skin under normal conditions. In order to overcome this problem, drug delivery companies are developing active transdermal systems that use electrical forces (iontophoresis), chemical enhancers and microporation methods, which include: RF energy, lasers, thermal energy and microneedles. PyraDerm Solution Our PyraDerm delivery system consists of an array of microneedles incorporating a solid-state formulation that can be utilized to deliver drugs and vaccines into the skin.We apply micro-fabrication techniques to create our microneedle arrays using biocompatible materials. We have developed unique methodologies to incorporate solid state formulations into our microneedles.Our formulation is designed to work with various types of drugs and vaccines, improve drug or vaccine shelf-life, and to have a desired release profile, for example, to dissolve rapidly or in a prolonged manner, to meet specific drug delivery requirements. We believe PyraDerm offers several advantages over competitive transdermal delivery technologies and non-transdermal systems for vaccines, small-dose high-potency protein drugs and other active ingredients. We also believe that our technology has the potential to enhance the delivery rate of certain small-molecule drugs compared to existing passive transdermal systems or patches. When compared with other active transdermal systems that utilize electrical/thermal/RF/laser energy or particle ablation, we believe our system will be lower in cost, safely disposable and will have the potential for self-administration. We believe our system has the potential to reduce or eliminate pain, safer to dispose and decrease the reliance on controlled temperature chain supply.In addition, our system may provide improved efficacy for vaccines.Compared to oral administration, our approach avoids the digestion system, thereby potentially reducing side effects, and improving the bioavailability for specific drugs. We are developing novel solid microneedle systems containing formulations capable of releasing biologically active compounds in a controlled manner when applied to the skin. We currently have rights to patents and have filed patent applications concerning polymer formulations for use in targeted applications and related manufacturing processes. We believe that our microneedle technology can offer significant benefits. A summary of our system’s performance in previously conducted in vivo and in vitro studies along with important potential advantages is presented below. · In Vivo Performance: We have demonstrated in a relevant large animal model that our microneedle system is capable of delivering formulations of biologically active compounds, such as formulations of vaccine antigens, intradermally. We found that some important vaccine formulations delivered intradermally using our microneedle systems are superior to similar formulations delivered by conventional routes, such as intramuscular route. 5 Index · Stability/Shelf Life: We have demonstrated that our microneedle formulations appear to improve thermal stability of certain biologically active compounds as compared to liquid formulations. This advantage could provide a longer potential shelf-life without loss of efficacy, while at the same time reducing the cost of storage and reliance on cold chain supply. · Controlled Release: We have demonstrated that our formulation technology may be tailored to modulate the release of biologically active compounds. Our systems can be formulated either for almost instantaneous release or, if desired, for sustained release of biologically active compound. · Dose Control: We have demonstrated that our proprietary microneedle coating process appears to provide for high efficiency of drug incorporation to minimize losses, or wasted bio-active material, so that a precise dose of drug can be applied reliably. · Microneedle Design:We believe the advantages of our microneedle array designs are that: (i) the components of our microneedles are either excipients of approved formulations or have a history of human use (ii) the dimensions of our micro needles can be precisely manufactured to meet the needs of the optimal delivery depth in the skin, (iii) our design approach utilizes manufacturing methods that can be scaled to high volume production to meet cost goals. We also believe that the design of our microneedles can provide additional simplifications and benefits to address the needs of patients, pharmaceutical companies, health insurers, government, and world health organizations. Needs Design Advantages Patient Safety - Single use - Lower probability of needle sticks - Less chance of accidental overdose Reduced or no Pain - Minimal or no pain due to size of microneedles - Patient friendly and easy to use applicator Ease of Administration - Easier administration with a possibility of self-administration limits need for doctor and hospital visits Health Insurers Treatment Cost of Patient - Low cost design - Designed for higher efficacy (vaccines) potentially reducing need for multiple administrations - Self administration limits cost of doctor/hospital visits - Painless and easy delivery improves compliance and patient realizes the benefits of enhanced compliance Government/World Health Organizations Low Treatment Cost - Low cost design Long Term Storage/ Ease of Transport - Solid-state formulation may provide extended shelf life and minimizes reliance on refrigerated chain supply Rapidly Deployable - Easy or self-administration – no health care professionals required Disposable/No Reuse/Contamination - Single use for no cross contamination - Easier to dispose - All of the drug is consumed; no disposal abuse Pharmaceutical Companies Higher Efficacy - Targeted intradermal delivery of vaccines may lead to higher immune responses (more effective vaccines), dose sparing, and potentially new vaccines Improved Safety/Less Side Affects - No potential for needle reuse and cross contamination - No gastric tract related side affects - Less chance of accidental overdose with the single use design Extend Patent Life - New formulation and delivery route may extend drug patent life Release Control - Solid-state drug formulation has potential to be customized for rapid or prolonged release Platform Design for Wide Use - Potentially suitable for vaccines, high potency large molecule drugs and active ingredients 6 Index Market Opportunities We believe that the advantages of PyraDerm’s design, targeted intradermal delivery, self-administration and controlled release, may have particular benefits for the delivery of vaccines, small dose high potency protein based therapeutics and non-pharmaceutical ingredients as summarized below. Vaccines: Today most vaccines are delivered by painful intramuscular injection, even though below the top layer of the skin are cells whose function is to facilitate the body’s protective immune response mechanism. PyraDerm is designed to deliver vaccines to the skin layer rich in such cells thereby potentially increasing efficacy over intramuscular injection. This targeted approach may have the potential to reduce the vaccine dose required for an effective immunization. In addition, new vaccines that currently do not meet efficacy requirements using an intramuscular injection may be viable using PyraDerm thus expanding market opportunities. Because our delivery system is designed for a possibility of self-administration, vaccines can be deployed rapidly to a large population in the event of a flu outbreak or a bioterrorism attack. We believe that the anticipated stability of our solid-state formulation will have benefits for the viability and utility of such vaccines. The vaccine market is well established and is projected, by a leading research firm, to grow to $18.2 billion.We believe that emerging vaccines, such as for pandemic flu, cancer and bioterrorism, will be driving most of the vaccine market growth over the next 10 years.Over 80 million doses of flu vaccine are administered in the United States on an annual basis. Protein/Polypeptide Drugs: Protein and polypeptide therapeutics are among the most effective treatments available today for certain diseases. These large molecule pharmaceuticals can be a challenge to deliver orally because they are usually inactivated during digestion and therefore are typically administered parenterally. The need for professional administration of these therapies is one of the challenges limiting their acceptance and market growth.For the protein drugs that only require a small dosage, PyraDerm may offer the following potential advantages: · painless self administration thereby avoiding the need for a hospital or doctors visit, · simplified storage and extended product shelf life of large molecule drugs, and · extension to the patent life of specific drugs through the adoption of a new transdermal formulation protecting pharmaceutical market share and product revenue. There currently are more than 40 marketed peptide/protein based drugs for the treatment of diseases such as diabetes, osteoporosis, hepatitis and cancer.The total market for these therapies is expected to grow to $90 billion in the foreseeable future. Government Regulation Drug delivery products require FDA approval for many of the applications discussed above before they can be sold in the United States.If these products are marketed abroad, they will also be subject to export requirements as well as to regulation by foreign governments. The FDA administers the Federal Food, Drug and Cosmetic Act, the FFDCA, and has adopted regulations to administer the FFDCA. These regulations include policies that: i) govern the introduction of new medical devices, drugs, and excipients; ii) require observing certain standards and practices in the manufacture and labeling of medical devices; and iii) require medical device and drug companies to maintain certain records and report related deaths, serious injuries and certain malfunctions to the FDA.The FDA approval process can last several years before a product can be marketed and sold.Because of these regulations we have retained experienced FDA consultants to support our research and development efforts. Our Business Strategy Upon completion of in vitro and in vivo evaluation of PyraDerm, if successful, we intend to pursue licensing/development and partnership agreements with pharmaceutical companies, government and world health organizations. We do not intend to enter clinical trials with PyraDerm due to the significant cost and time associated with the FDA approval process. Under a licensing/development agreement with a pharmaceutical company, we would provide rights to our intellectual property for specific applications in exchange for license fees, milestone payments and/or royalties tied to product sales. Under a partnership agreement, we would jointly invest in the product development and share on some basis the resulting revenues. We may also sell the rights to our technologies for specific applications. 7 Index Competition As presented above, we believe that we are positioned to compete effectively in the drug delivery marketplace. However, our major competitors are substantially larger and have financial resources significantly greater than our own. Companies developing similar drug delivery technologies include 3M Company, Zosano Pharma, Becton Dickinson and Company and Corium International Incorporated. Business Operations Research and Development During the year ended December 31, 2009, we spent approximately $703,000 primarily to support our Life Science Group and to a lesser extent our former Health Monitoring Group.As of March 31, 2009 we closed down the operations of our Health Monitoring Product Group.During the year ended December 31, 2008, we spent approximately $1.6 million on research and development, or R&D, activities to support our Life Science Group and to a limited extent our Health Monitoring Product Group.At March 31, 2009, we recorded a patent impairment charge of approximately $17,000.These patent applications were related to our Health Monitoring Group which was closed down as of March 31, 2009.At December 31, 2008 we recorded a patent impairment charge of approximately $188,000 to reflect a decline in valuation of certain patent applications due to a technology decision we made subsequent to year end.If we are able to secure additional financing to support our operations and repay our existing indebtness, we anticipate that we will continue to commit resources to research and development activities as our financial position allows, and as a result, R&D costs are expected to increase substantially in the future. Intellectual Property Our policy is to protect the technology important to the success of our business by filing and pursuing U.S. patent applications and, where appropriate, corresponding foreign patent applications. We continued with an exclusive license agreement with the Georgia Tech Research Corporation, which grants us exclusive rights to a patent application and know-how related to the design and manufacturing of microneedle-based drug delivery systems. Previously, we have filed patent applications related to our microneedle technology to protect rights for microneedle formulations with improved coating efficiency, methods and systems for precise dose control. Marketing and Sales If our products reach commercialization phase, we intend to add business development management to market our technology. Manufacturing and Quality We are developing manufacturing methods to produce and to apply drugs in a controlled manner to our micro-needle designs.We believe these methods are scalable and compatible with the pharmaceutical industry. We have also worked with FDA consultants to help us develop our technologies to meet regulatory requirements. Environmental Laws and Regulations We operate a formulation and analytical laboratory at our headquarters in Norwood, MA. This laboratory supports our Life Science Group and, as a result, we use materials, from time to time, that are potentially biologically hazardous. These materials are segregated and handled in accordance with specific procedures that minimize the potential exposure for our employees. Such materials are disposed of in accordance with specific accepted safety procedures. The costs of compliance with these procedures are not significant. Scientific Advisory Board Our Scientific Advisory Board is comprised of scientists who provide specific expertise on a consulting basis, except for Dr. Andrianov who is an employee of Apogee. The Scientific Advisory Board assists us on issues related to fundamental technologies, product development, potential applications and clinical testing.Its members, and their affiliations and area of expertise, include: 8 Index Name Affiliation Area of Expertise Alexander K. Andrianov, Ph. D. Chairman of the Scientific Advisory Board, Apogee Technology, Inc. Chemistry and Drug Delivery Formulation R. Rox Anderson, M.D. * Mass General Hospital Harvard Medical School Massachusetts Institute of Technology Dermatology Mark Prausnitz, Ph.D.* Georgia Institute of Technology Drug Delivery Technologies Hans Wigzell, M.D., Ph.D.* Royal Swedish Academy of Sciences Chief Scientific Advisor to the Swedish Government American Society for Immunology Finnish Society of Sciences and Letters Danish Academy of Sciences and Letters Academia Europea Immunology * Although the contract agreements with these members have expired, certain members continue to confer with the Company on technical and scientific issues. Employees As of December 31, 2009, Apogee had 6 full-time and 2 part-time employees, including 4 in research and development and 4 in general and administration.This compares to 4 full-time and 9 part-time employees, including 9 in research and development and 4 in general and administration as of December 31, 2008. None of our employees are represented by a collective bargaining agreement, nor have we experienced work stoppages.It is our belief that relations with our employees are good. Executive Officers of the Company The following table sets forth certain information with respect to the executive officers of Apogee Technology as of December 31, 2009.All officers serve at the pleasure of the Board of Directors. Name Age Position Herbert M. Stein 81 President, Chief Executive Officer and Chairman of the Board Paul J. Murphy 62 Chief Financial Officer and Vice President of Finance Mr. Herbert M. Stein has served as Apogee’s Chief Executive Officer since January 2001. Mr. Stein has been a Director of the Company since 1996 and has been Chairman of the Board since January 2000. Mr. Stein was Chief Executive Officer of Organogenesis, Inc from 1987 through 1999 and was Chairman of the Board of Directors of Organogenesis from 1991 through 1999. Mr. Paul J. Murphy joined Apogee in June 2005 in the role of Chief Financial Officer and Vice President of Finance, including the responsibilities of the Company’s Principal Accounting Officer. Prior to joining Apogee, from June 2004 to June 2005, Mr. Murphy was an independent contractor with JH Cohn, LLP, an accounting firm, working on engagements with public companies to design, assess and test controls for compliance with Section 404 of the Sarbanes-Oxley Act of 2002.From March 2002 until June 2004, Mr. Murphy worked as a self-employed consultant for companies on short-term projects of the type ordinarily undertaken by a Chief Financial Officer.From February 1999 through January 2002, Mr. Murphy was the Senior Vice President, Chief Financial Officer and Treasurer of Artel Video Systems, Inc., a video networking technology-company.Previous to 1999, Mr. Murphy worked as a Chief Financial Officer with four companies, three of which were publicly traded issuers. 9 Index Item 1A. RISKS RELATED TO OUR BUSINESS WE REQUIRE ADDITONAL CAPITAL TO CONTINUE OPERATIONS AND HAVE A HISTORY OF LOSSES AND EXPECT FUTURE LOSSES. As of December 31, 2009, we had approximately $4,700 cash, a stockholders’ deficiency of approximately $6.0 million, an accumulated deficit of approximately $25.1 million and a working capital deficit of approximately $6.1 million.We had a net loss of approximately $2.2 million for the fiscal year ended December 31, 2009, compared to a net loss of $4.0 million for the fiscal year ended December 31, 2008. We have substantial debt and interest obligations and expect to incur additional debt to the extent available, to maintain our operations.As of July 28, 2010 and subsequent to the conversion of $585,000 of promissory notes into 585,000 shares of Apogee Common Stock at $1.00 per share, we had approximately $2.9 million in promissory notes and loans outstanding to a significant shareholder, our President, Chief Executive Officer and Chairman of the Board of Directors, individual investors and othersThese promissory notes are payable upon demand, notsubject to any premium or penalty for prepayment, bear simple interest of 8% or for JAZFund LLC 12% per annum until maturity.An additional 4% interest compounded monthly is charged on all post-maturity notes.We are currently in default on substantially all of the promissory notes. We have large unpaid balances with professional.We are currently in arrears with loan and interest payments and a majority of our vendors. As of March 31, 2009 and October 13, 2009, respectively, Apogee’s Directors and Officers Liability Insurance and other business insurance were cancelled due to non-payment and the Company maybe required to pay uninsured losses and/or cease operations due to these potential uninsured losses. On October 28, 2009, the Company received a “Wells Notice” from the staff of the Securities and Exchange Commission, which states the staff’s intent to recommend that the Commission institute a public administrative proceeding against the Company, alleging that it violated Section 13(a) of the Securities Exchange Act of 1934 due to failure to timely file periodic reports in 2009. In connection with the contemplated proceedings, the Staff may seek a suspension or revocation of each class of the Company’s registered securities. Also, the Staff may consider whether contempt proceedings in a federal district court are appropriate.The Company submitted a response to this letter on November 16, 2009.Should suspension or revocation of registration of our stock occur, the Company’s ability to raise additional funding may be severely impacted.On December 18, 2009 we filed our 2008 Annual Report on Form 10-K and our 2009 Quarterly Reports on Form 10-Q for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009 in January 2010. As noted above, the Company, on December 18, 2009, filed its delinquent financial report on Form 10-K for the year ended December 31, 2008. This report contained a by its Independent Accountants due to significant uncertainty as to the Company’s ability to be a going concern. On April 16, 2010 the SEC issued an Order for an Administrative Hearing based on a claim that the filing as well as Form 10-Q’s for the first three quarters of 2009, which had been filed on January 15, 2010, were materially deficient due to the Disclaimer of Opinion and thus the filings remained delinquent. The Disclaimer of Opinion was removed on a subsequent filing.The Company was also delinquent on its Form 10-K for the Year ended December 31, 2009. An Order of Suspension of trading in the Company’s securities was enacted at that time.The Company also did not file its Form 10-Q for the quarter ended March 31, 2010. The SEC and the Company subsequently entered into a Settlement agreement without the above mentioned Hearing, under which the Company would file all its delinquent filings with out a material deficiency by a mutually agreed date. Failure to do so would activate an Order to revoke the ability for the Company’s securities to trade on an exchange. Even if we are able to secure additional financing to support our operations and repay our existing indebtness, our ability to generate future revenue and achieve profitability depends on a number of factors, many of which are described throughout this risk factor section, including our ability to develop and generate revenues from the sales of our medical device products, which are at a very early stage of development.We cannot assure when, if ever, we will generate meaningful revenues from the sales of these products under development.If we are unable to generate revenue or obtain financing, our share price will likely decline and we may be forced to liquidate. 10 Index IF OUR ATTEMPTS TO SECURE ADDITIONAL FINANCING ARE NOT SUCCESSFUL, WE WILL BE REQUIRED TO CEASE OR CURTAIL OUR OPERATIONS, OR OBTAIN FUNDS ON UNFAVORABLE TERMS.THESE FACTORS CREATE A SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our available resources are already not sufficient, without additional sources of financing, to continue our business, and we expect to incur operating losses for the foreseeable future.Consequently, in order to maintain our operations, which we have already curtailed substantially, we will need to access additional equity or debt.Securing financing is proving even more difficult than anticipated in light of the current global economic crisis and the turmoil impacting global financial markets.These factors create a substantial doubt about our ability to continue as a going concern.In light of our negative stockholders’ equity, there can be no assurance that we will be able to obtain the necessary additional capital on a timely basis or on acceptable terms, if at all, to continue our operations and, to the extent available, to fund the development of our business. In any of such events, the continuation of our operations would be materially and adversely affected and we may have to cease conducting business. As noted above, Apogee is in the process of attempting to secure sufficient financing to continue operations.In the interim, short-term debt financing provided by Apogee’s significant shareholders, including our President, Chief Executive Officer and Chairman of the Board of Directors, and Mr. David Spiegel, as well as Mr. Robert Schacter, et al and others, is being utilized to preserve our intellectual property, maintain our technical capabilities and know-how, and support our technology development in accordance with our licensing agreement.Additionally, cost cutting measures, including salary reduction for non-PyraDerm employees, discontinuation of sensor development, deferral of capital expenditures, non-payment of professional and other services providers and reduced general spending have been instituted until such time as financing is secured, if ever.If we are unable to obtain financing, we may be required to further curtail our operations or cease conducting business.Given our current level of debt, we do not expect that our stockholders would receive any proceeds if we declare bankruptcy or seek to liquidate the Company.In 2009, Apogee closed down operations of the Health Monitoring Product Group.Costs associated with this cessation of operations as well as the termination of employees associated with this Group were not material. FAILURE TO COMPLY WITH LAWS AND GOVERNMENT REGULATIONS COULD ADVERSELY AFFECT OUR ABILITY TO OPERATE OUR BUSINESS. Some of our activities are regulated by federal and state statutes and government agencies. The expected manufacturing, processing, formulation, packaging, labeling, distribution and advertising of our products, and disposal of waste products arising from these activities, maybe subject to regulation by one or more federal agencies, including the US Food and Drug Administration, or the FDA, the Drug Enforcement Agency, which we refer to as the, DEA, the Federal Trade Commission, the Consumer Product Safety Commission, the U.S. Department of Agriculture, the Occupational Safety and Health Administration, and the Environmental Protection Agency, or the EPA, as well as by foreign governments and their in country agencies where we distribute some of our products. Noncompliance with applicable FDA policies or requirements could subject us to enforcement actions, such as suspensions of manufacturing or distribution, seizure of products, product recalls, fines, criminal penalties, injunctions, failure to approve pending drug product applications or withdrawal of product marketing approvals, if previously received. Similar civil or criminal penalties could be imposed by other government agencies, such as the DEA, the EPA or various agencies of states and localities.These enforcement actions, if they were to occur, could have a material adverse effect on our business, financial condition, results of operations and cash flows. The FDA has the authority and discretion to withdraw approvals and review the regulatory status of marketed products at any time. For example, the FDA may require an approved marketing application for any drug product marketed if new information reveals questions about a drug’s safety or efficacy.All drugs must be manufactured in conformity with current Good Manufacturing Practices and drug products subject to an approved application must be manufactured, processed, packaged, held and labeled in accordance with information contained in the approved application. WE MAY NOT BE ABLE TO LICENSE OUR TECHNOLOGY OR OBTAIN DEVELOPMENT PARTNERS, IN WHICH CASE WE WILL BE SIGNIFICANTLY LIMITED IN OUR ABILITY TO GENERATE REVENUE FROM OUR DRUG DELIVERY TECHNOLOGIES In order to potentially commercialize our drug delivery technologies, we intend to pursue licensing, development and partnership agreements with pharmaceutical and medical device companies, as the cost to develop and obtain regulatory approval for drug delivery products is high and there may be a need to get access or license additional technology components, such as vaccine antigens, adjuvants, or drugs.If we are unable to complete agreements with potential partners or we are unable to raise sufficient funds to commercialize our products, ourselves we may not be able to receive a return on our investment in our drug delivery technologies. 11 Index WE MAY NOT BE ABLE TO LICENSE THE INTELLECTUAL PROPERTY OF OTHER ENTITIES In order to enhance the impact of our products in the market place, it will be necessary to incorporate the Intellectual property of other firms. We may not be able to obtain this technology on reasonable economic terms and thus our product offerings would be adversely affected. IF WE ARE UNABLE TO HIRE OR RETAIN KEY PERSONNEL, WE MAY NOT BE ABLE TO OPERATE OUR BUSINESS SUCCESSFULLY. We may not be successful in recruiting and retaining executive officers and other key management and technical personnel. Because competition for highly skilled technical personnel is so intense, companies in Apogee’s industry are subject from time to time to complaints brought by competitors alleging interference with contractual relations or wrongful hiring of employees.Such lawsuits may be costly, may divert management attention and resources from the operation of our business, and may therefore adversely affect our financial condition and results of operations.In addition, the loss of the management and technical expertise of our senior management could seriously harm us.Our employees may also be recruited away from us by our competitors. We do not have in place employment contracts for members of our senior management, including the Chief Financial Officer and our Vice President of Research and Development. WE DO NOT HAVE MANUFACTURING CAPABILITIES, AND AS A RESULT, WE WILL RELY ON OUTSIDE MANUFACTURERS TO PRODUCE OUR PRODUCTS. We have no manufacturing capabilities to produce our potential products. Accordingly, we utilize outside manufacturers, assembly and in some cases test companies to produce and qualify our potential products.There are significant risks associated with our reliance on these manufacturers that can adversely affect our business, operating results and financial condition.These risks include: · the ability to maintain manufacturing relationships, the failure of which could result in significant delays in product introduction due to the time necessary to establish new relationships; · delays in production or shortages in product delivery as a result of production problems at outside contractors; · the loss of manufacturing priority that may limit our ability to obtain products on schedule; · limited control over product quality that could result in product returns and the loss of customers; · inability to control manufacturing yield that could increase production costs, thereby reducing sales potential and operating margins; and · lack of access or control over new process and manufacturing technologies to maintain product competitiveness in the market. OUR MARKETS ARE SUBJECT TO RAPID TECHNOLOGICAL CHANGE; THEREFORE, OUR SUCCESS DEPENDS ON OUR ABILITY TO INTRODUCE NEW PRODUCTS IN A TIMELY FASHION. The life cycle of the technology and any future products developed by us may be limited by the emergence of new products and technologies, changes in customer preferences and other factors.Our future performance will depend on our ability to consistently: · identify emerging technological trends in our market; · identify changing customer requirements; · develop or maintain competitive technology, including new product offerings; 12 Index · improve the performance, features and reliability of our products, particularly in response to technological change and competitive offerings; · bring technology to market quickly at cost-effective prices; and · protect our intellectual property. We may not succeed in developing and marketing new products that respond to technological and competitive developments and changing customer needs, and such products may not gain market acceptance or be incorporated into the technology or products of third parties.Any significant delay or failure to develop new enhanced technologies, including new product offerings, and any failure of the marketplace to accept any new technology and product offerings would have a material adverse effect on our business, financial condition and results of operations. WE MAY NOT BE ABLE TO OBTAIN FDA OR FOREIGN REGULATORY APPROVAL FOR OUR PRODUCTS IN A TIMELY MANNER, OR AT ALL, WHICH COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR ABILITY TO SELL AND MARKET OUR MEDICAL DEVICE PRODUCTS. Drug delivery systems that we may develop in the future cannot be sold in the United States until the FDA approves such products for medical use.Similar foreign regulatory approvals will be needed in order to sell any drug delivery system outside of the U.S.We may not or any of our potential partners may not be able to obtain FDA or foreign regulatory approval for products incorporating our technologies, in a timely manner, or at all.Delays in obtaining FDA or foreign approvals could result in substantial additional costs to us, and, therefore, could adversely affect our ability to compete with other drug delivery companies.If we do not obtain such approvals at all, our revenues may be insufficient to support continuing operations. OUR ABILITY TO GENERATE REVENUE WILL BE HARMED IF WE ARE UNABLE TO MARKET OUR PRODUCTS. We face challenges in persuading manufacturers and customers to adopt our products based upon new technologies.In order to adopt our products, customers and their development staff must understand and accept our new technology.In addition, our products may be more expensive or difficult to use for some applications than products based on traditional technologies.For these reasons, prospective customers may be reluctant to adopt our products. COMPETITION IN THE MEDICAL DEVICE INDUSTRY COULD PREVENT US FROM ACHIEVING PROFITABILITY. The medical device industry is highly competitive, and we expect the intensity of the competition to increase. Our competitors have greater financial, technical, research, marketing, sales, distribution, service and other resources than we do.Moreover, our competitors may offer broader product lines and have greater name recognition than we do, and may offer discounts as a competitive tactic, forcing intense pricing pressure on our potential products.In addition, several development-stage companies are currently creating or developing technologies and products that compete with or are being designed to compete with our technologies and products.Our competitors may develop or market technologies or products that are more effective or more commercially attractive than our current products candidates or future products, or that may render our technologies or products less competitive or obsolete.Accordingly, if competitors introduce superior technologies or products and we cannot make enhancements to our technologies and products necessary for them to remain competitive, ourcompetitive position, and in turn, our business, revenues and financial condition, will be seriously harmed. OUR COMPLIANCE WITH THE SARBANES-OXLEY ACT AND SEC RULES CONCERNING INTERNAL CONTROLS MAY BE TIME-CONSUMING, DIFFICULT AND COSTLY FOR US. We expect that it will be time-consuming and costly for us to maintain the internal controls and reporting procedures required by the Sarbanes-Oxley Act.We may need to hire additional financial reporting, internal controls and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the internal controls requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly-traded companies to obtain if applicable. 13 Index RISKS RELATED TO OUR INTELLECTUAL PROPERTY OUR INTELLECTUAL PROPERTY AND PROPRIETARY RIGHTS MAY BE INSUFFICIENT TO PROTECT OUR COMPETITIVE POSITION. Our business depends, in part, on our ability to protect our intellectual property.We rely primarily on patent, copyright, trademark and trade secret laws to protect our proprietary technologies.We cannot be sure that such measures will provide meaningful protection for our proprietary technologies and processes.We cannot be sure that any existing or future patents will not be challenged, invalidated or circumvented, or that any rights granted thereunder would provide us meaningful protection. The failure of any patents to provide protection to our technology would make it easier for our competitors to offer similar products. We also generally enter into confidentiality agreements with our employees and strategic partners, and generally control access to and distribution of our documentation and other proprietary information.Despite these precautions, it may be possible for a third party to copy or otherwise obtain and use our products or technology without authorization, develop similar technology independently or design around our patents.In addition, effective copyright, trademark and trade secret protection may be unavailable or limited in certain foreign countries in which we operate. WE MAY BE SUBJECT TO INTELLECTUAL PROPERTY RIGHTS DISPUTES, WHICH THAT COULD DIVERT MANAGEMENT’S ATTENTION AND COULD BE COSTLY. The medical device industry is characterized by vigorous protection and pursuit of intellectual property rights. From time to time, we may receive notices of claims of infringement, misappropriation or misuse of other parties’ proprietary rights.We cannot be sure that we will prevail in these actions, or that other actions alleging infringement by us of third-party patents, misappropriation or misuse by us of third-party trade secrets or the invalidity of one or more patents held by us will not be asserted or prosecuted against us, or that any assertions of infringement, misappropriation or misuse or prosecutions seeking to establish the invalidity of our patents will not seriously harm our business.For example, in a patent or trade secret action, an injunction could be issued against us requiring that we withdraw particular future products from the market or necessitating that specific products offered for sale or under development be redesigned. Irrespective of the validity or successful assertion of various claims of infringement, misappropriation or misuse of other parties’ proprietary rights, we would likely incur significant costs and diversion of our management and personnel resources with respect to the defense of such claims, which could seriously harm our business.If any claims or actions are asserted against us, we may seek to obtain a license under a third party’s intellectual property rights.We cannot be sure that under such circumstances a license would be available on commercially reasonable terms, if at all.Moreover, we often incorporate the intellectual property of our strategic customers into our designs, and we have certain obligations with respect to the non-use and non- disclosure of such intellectual property.We cannot be sure that the steps taken by us to prevent our or our customers’ misappropriation or infringement of the intellectual property will be successful. RISKS RELATED TO OUR COMMON STOCK AS WE ARE NO LONGER TRADED ON AN EXCHANGE, BLUE-SKY LAWS MAY LIMIT RESALES AND TRADING OF OUR COMMON STOCK, WHICH COULD REDUCE LIQUITIY AND YOUR ABILITY TO SELL OUR COMMON STOCK. Under the National Securities Markets Improvement Act of 1996, the resale of our common stock may be exempt from state registration requirements as a result of the exemption provided for ordinary brokerage transactions where the parties have not been solicited by the broker-dealer or in some circumstances because we will file periodic and annual reports under the Securities Exchange Act of 1934, as amended.However, states are permitted to require notice filings and collect fees with regard to these transactions and a state may suspend the offer and sale of common stock within such state if any such required filing is not made or fee is not paid. As of the date of this Annual Report, we are not current with our filings therefore we are not entitled to exemptions for Blue Sky laws.As of the date of the Annual Report, we have sought no exemptions. WE MAY BE SUBJECT TO HAVING OUR COMMON STOCK SUSPENSED AND THE REGISTRATION OF OUR COMMON STOCK REVOCKED. On October 28, 2009, the Company received a “Wells Notice” from the staff of the Securities and Exchange Commission, which states the staff’s intent to recommend that the Commission institute a public administrative proceeding against the Company, alleging that it violated Section 13(a) of the Securities Exchange Act of 1934.In connection with the contemplated proceedings, the staff may seek a suspension or revocation of each class of the Company’s registered securities. Also, the staff may consider whether contempt proceedings in a federal district court are appropriate.The Company submitted a response to this letter on November 16, 2009.Should suspension or revocation of registration of our stock occur, the Company’s ability to raise additional funding may be severely impacted. 14 Index On December 18, 2009 we filed our 2008 Annual Report on Form 10-K and our 2009 Quarterly Reports on Form 10-Q for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009 in January 2010.- As noted above, the Company, on December 18, 2009, filed its delinquent financial report on Form 10-K for the year ended December 31, 2008. This report contained a Disclaimer of Opinion by its Independent Accountants due to significant uncertainty as to the Company’s ability to be a going concern. The Disclaimer of Opinion was removed on a subsequent filing.On April 16, 2010 the SEC issued an Order for an Administrative Hearing based on a claim that the filing as well as Form 10-Q’s for the first three quarters of 2009, which had been filed on January 15, 2010, were materially deficient due to the Disclaimer of Opinion and thus the filings remained delinquent. The Company was also delinquent on its Form 10-K for the Year ended December 31, 2009. An Order of Suspension of trading in the Company’s securities was enacted at that time. The SEC and the Company subsequently entered into a Settlement agreement without the above mentioned Hearing, under which the Company would file all its delinquent filings without a material deficiency by a mutually agreed date. Failure to do so would activate an Order to revoke the ability for the Company’s securities to trade on an exchange. WE MAY BE SUBJECT TO “PENNY STOCK” RULESAND THESE REGULATIONS MAY LIMIT THE LIQUIDITY OF OUR COMMON STOCK. Our common stock was listed on the AMEX until December 2007.On January 23, 2008, we announced that our shares were being quoted on the Over–the-Counter Bulletin Board® or OTCBB, under the symbol “ATCS.OB”.Since May 2009, our stock was listed on the Pink Sheets, LLC under the symbol “ATCS.PK.As a result of an “Order of Suspension of Trading” from the SEC, our common stock was suspended from trading from April 16, 2010 through April 29, 2010.Currently, Apogee has extremely limited trading in the over the counter market and is deemed a "Grey Market" security. The SEC has promulgated rules governing over-the-counter trading in penny stocks, defined generally as securities trading below $5 per share that are not quoted on a securities exchange or which do not meet other substantive criteria. Under these rules, our common stock is currently classified as a penny stock.As a penny stock, our common stock is currently subject to rules promulgated by the SEC that impose additional sales practice requirements on broker-dealers that might sell such securities to persons other than established customers and institutional accredited investors.For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written consent to the transaction prior to sale.Further, if the price of the stock is below $5 per share and the issuer does not have $2.0 million or more net tangible assets or is not listed on a registered national securities exchange, sales of such stock in the secondary trading market are subject to certain additional rules promulgated by the SEC.These rules generally require, among other things, that brokers engaged in secondary trading of penny stocks provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices, and disclosure of the compensation to the broker-dealer and the salesperson working for the broker-dealer in connection with the transaction.If a trading market for our common stock develops, these rules and regulations may affect the ability of broker-dealers to sell our common stock, thereby effectively limiting the liquidity of our common stock.These rules may also adversely affect the ability of persons that acquire our common stock to resell their securities in any trading market that may exist at the time of such intended sale. ISSUANCE OF PREFERRED STOCK COULD MATERIALLY ADVERSELY AFFECT HOLDERS OF COMMON STOCK AND ANY EXPANSION OR SALES OPPORTUNITIES. We may be required to issue a series of preferred stock for continued funding of operations.The issuance of any preferred stock could materially adversely affect the rights of the holders of shares of our common stock and, therefore, could reduce the value of the common stock.In addition, specific rights granted to holders of preferred stock could be used to restrict our ability to merge with, or sell our assets to, a third party.The ability of the Board of Directors to issue preferred stock could have the effect of rendering more difficult, delaying, discouraging, preventing, or rendering more costly an acquisition of us or a change in control of us, hereby preserving our control by the current stockholders. 15 Index FACTORS UNRELATED TO OUR BUSINESS COULD NEGATIVELY IMPACT THE MARKET PRICE OF OUR COMMON STOCK. The stock markets have experienced extreme price and volume fluctuations that have affected and continue to affect the market prices of equity securities of many technology companies.These fluctuations often have been unrelated or disproportionate to the operating performance of those companies.We expect that the market price of our common stock will fluctuate.These fluctuations may be exaggerated if the trading volume of our common stock is low.In addition, due to the technology-intensive nature of our business, the market price for our common stock may rise and fall in response to various factors, including: · announcements of technological innovations or new products, or competitive developments; · investor perceptions and expectations regarding our or our competitors’ products; and · acquisitions or strategic alliances by us or our competitors. In addition, market fluctuations, as well as general economic, political and market conditions such as recessions, interest rate changes or international currency fluctuations, may negatively impact the market price of our Common stock. NEITHER OUR DISCLOSURE CONTROLS AND PROCEDURES NOR OUR INTERNAL CONTROLS OVER FINANCIAL REPORTING CAN PREVENT ALL ERRORS OR FRAUD. Our management does not expect that our disclosure controls and procedures or our internal control over financial reporting could prevent all errors or fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system will be attained.Furthermore, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in a cost-effective control system, no evaluation of controls can provide absolute assurance that all misstatements due to error or fraud, if any, may occur and not be detected on a timely basis.These inherent limitations include the possibility that judgments in decision-making can be faulty and that breakdowns can occur because of errors or mistakes.Our controls and procedures can also be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Furthermore, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. While we seek to design our controls and procedures to provide reasonable assurance that information required to be disclosed in our periodic filings is timely disclosed, these inherent limitations expose us to breakdowns in such controls and procedures. Item 2. DESCRIPTION OF PROPERTIES. Apogee rents approximately 5,000 square feet of office space at 129 Morgan Drive, Norwood, Massachusetts from an entity controlled by a major stockholder.See Note 8 of the consolidated financial statements – Related Party Transactions.The lease for this office space expired on December 31, 2005.Currently, Apogee is renting this facility on a month-to-month basis and believes that this rent is at or below market rate.Rent has been accrued and remains unpaid since September 2008. Item 3. LEGAL PROCEEDINGS. From time to time, we may be a party to various legal proceedings arising in the ordinary course of our business.If and when these proceedings arise, we are committed to vigorously defending ourselves in any such legal actions. An investigation by the Security and Exchange Commission (“SEC”), which the Company first became aware of in May 2005, was ongoing in 2008. The subject matter of this investigation is the Company's prior revenue recognition practices that were addressed in the Company's restatement of its financial statements for the fiscal year ended December 31, 2004. As previously disclosed in our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2004, as amended, Apogee’s Audit Committee, with the assistance of independent counsel, conducted an investigation into Apogee’s historical accounting practices that resulted in the implementation of remedial actions. See our Annual Report on Form 10-KSB for the year ended December 31, 2004, as amended, for detail regarding the restatement. 16 Index In July 2008, Apogee, it’s Chief Executive Officer and other employees received notifications from the Staff of the SEC relating to the Staff's 2005 investigation. These notifications, known as “Wells Notices,” stated that the Staff is considering recommending that the Commission bring enforcement actions against the Company and certain employees, based on alleged violations of certain provisions of the federal securities laws, including Section 17(a) of the Securities Act of 1933, as amended, Section 10(b) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5 thereunder, Sections 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act, and Rules 12b-20, 13a-1 and 13a-13 thereunder. The Wells Notice sent to the Company indicated that in any action actually brought against the Company, the Staff would seek an injunction against future violations of the federal securities laws as relief. On May 19, 2009, the SEC settled the enforcement action with the Company, one employee, and one former employee (“Others”).Each of the Defendants has agreed to settle this matter, without admitting or denying the allegations of the SEC’s complaint.Apogee and Others agreed to the entry of a final judgment permanently enjoining them from violating or aiding and abetting violations of Sections of the Securities Act of 1933, as amended, and Sections of the Securities Exchange Act of 1934, as amended, and various Rules thereunder.Others also agreed to financial and other sanctions. In addition, we incurred legal fees associated with the indemnification costs in connection with the civil action styled Joseph Shamy vs. Herbert M. Stein Case No.: 50 2In this action instituted in the 15th Judicial Circuit in and for Palm Beach County, Florida (the "Court), Joseph Shamy sued Herbert M. Stein, President, Chief Executive Officer and Chairman of the Board of Apogee in connection with Shamy’s purchase of Apogee shares in 2003 and 2004.In February 2009, in connection with a settlement, the Court entered a Final Judgment against Mr. Stein.In early January 2010, a filing was made with the Court to memorialize the Total and Complete Satisfaction of Judgment, which states that all sums due under the civil action were fully paid and that the Final Judgment was satisfied and canceled.Further, the Clerk of the Court was directed to note satisfaction of the Final Judgment and cancellation of all judgments of record in this action. Apogee was not a party to the aforementioned settlement or the satisfaction of the Final Judgment. See Note 9 to the consolidated financial statements beginning on page F-1 of this Annual Report on Form 10K. Due to its financial condition, the Company had been unable to fund payments to its independent auditors as well as its financial printer. Accordingly, it did not timely file its 2008 Annual Report on Form 10-K, as well as quarterly reports on Form 10-Q for the quarters ended March 31, 2009, June 30, 2009, and September 30, 2009. Additionally, we did not file timely Current Reports on a Form 8-K and reports under Section 16 of the Securities Exchange Act of 1934, as amended.Subsequently, during the fourth quarter of 2009, we paid the outstanding balance to our auditors and filed our Annual Report on 10-K for the fiscal year ended December 31, 2008 on December 18, 2009. On October 28, 2009, the Company received a “Wells Notice” from the Staff of the SEC, which stated the Staff’s intent to recommend that the SEC institute a public administrative proceeding against the Company, alleging that it violated Section 13(a) of the Securities Exchange Act of 1934, as amended for failing to file its 2008 Form 10-K and other periodic reports. In connection with the contemplated proceedings, the Staff may seek a suspension or revocation of each class of the Company’s registered securities. Also, the Staff may consider whether contempt proceedings in a federal district court are appropriate.The Company submitted a response to this letter on November 16, 2009.Should suspension or revocation of registration of our stock occur, the Company’s ability to raise additional funding may be severely impacted.On December 18, 2009 we filed our 2008 Annual Report on Form 10-K and our 2009 Quarterly Reports on Form 10-Q for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009 in January 2010. As noted above, the Company, on December 18, 2009, filed its delinquent financial report on Form 10-K for the year ended December 31, 2008. This report contained a Disclaimer of Opinion by its Independent Accountants due to significant uncertainty as to the Company’s ability to be a going concern. On April 16, 2010 the SEC issued an Order for an Administrative Hearing based on a claim that the filing as well as Form 10-Q’s for the first three quarters of 2009, which had been filed on January 15, 2010, were materially deficient due to the Disclaimer of Opinion and thus the filings remained delinquent.The Disclaimer of Opinion was removed on a subsequent filing.The Company was also delinquent on its Form 10-K for the Year ended December 31, 2009. An Order of Suspension of trading in the Company’s securities was enacted at that time.The Company also did not file its Form 10-Q for the quarter ended March 31, 2010. 17 Index The SEC and the Company subsequently entered into a Settlement agreement without the above mentioned Hearing, under which the Company would file all its delinquent filings with out a material deficiency by a mutually agreed date. Failure to do so would activate an Order to revoke the ability for the Company’s securities to trade on an exchange. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. No matters were submitted to a vote of security holders during the year ended December 31, 2009. PART II Item 5. MARKET FOR REGISTANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information After exhausting the appeals process with the American Stock Exchange, or AMEX, and pursuant to the final hearing with the Listings Qualifications Panel of the American Stock Exchange, we were notified on January 30, 2008 that the Listings Qualification Panel upheld their decision to cease the continued listing of our stock.We immediately began the transitioning process to the OTC Bulletin Board® and/or the Pink Sheets© LLC until April 2010.. For a short period of time following the delisting, we were traded solely on the Pink Sheets, however, on January 23, 2008, we announced that our shares were being quoted on the Over–the-Counter Bulletin Board® or OTCBB, under the symbol “ATCS.OB”.Our stock was listed on the Pink Sheets, LLC under the symbol “ATCS.PK from May 2009 until April 2010.As a result of an “Order of Suspension of Trading” from the SEC, our common stock was suspended from trading from April 16, 2010 through April 29, 2010.Currently, Apogee has extremely limited trading in the over the counter market and is deemed a "Grey Market" security.See Note 18 to the consolidated financial statements beginning on page F-1 of this Annual Report on Form 10-K. The following table sets forth, for the periods indicated, the high and low sales prices for the Common stock as reported by the Pink Sheets from January 2, 2008 to December 31, 2009. Common stock High Low 2008: First Quarter Second Quarter Third Quarter Fourth Quarter 2009: First Quarter Second Quarter Third Quarter Fourth Quarter On December 31, 2009 the last sales price of our common stock was $1.05 per share. Penny Stock Regulations Our stock is presently regulated as a penny stock and broker-dealers will be subject to such regulations that impose additional requirements on us and on broker-dealers that want to publish quotations or make a market in our common stock. 18 Index Holders As of July 20, 2010, there were approximately 59 registered holders of record of Apogee’s common stock.This number does not include “street name” or beneficial holders, whose shares are held of record by banks, brokers and other financial institutions. Recent Sales of Unregistered Equity Securities None Default Upon Securities As of December 31, 2009, $2,649,900 was in default and accruing post-maturity interest. The promissory notes listed below now bear interest at 12% with the exception of one promissory note which now bears interest at 16%, the interest after maturity, are payable on demand, and are compounded monthly as a result of non-payment at maturity date. David Spiegel Date of Promissory Note Maturity Date Amount Accruing Post Maturity Interest Interest at 12% December 12, 2007 March 10, 2008 $ February 21, 2008 August 19, 2008 March 20, 2008 September 16, 2008 April 1, 2008 September 28, 2008 May 15, 2008 November 11, 2008 June 16, 2008 December 13, 2008 June 18, 2008 December 15, 2008 July 15, 2008 January 11, 2009 July 28, 2008 January 24, 2009 August 12, 2008 February 8, 2009 August 27, 2008 February 23, 2009 September 5, 2008 March 4, 2009 October 27,2008 April 25 ,2009 January 9, 2009 July 5, 2009 March 19, 2009 September 15, 2009 May 19, 2009 November 15, 2009 June 10, 2009 December 7, 2009 July 1, 2009 December 28, 2009 Total $ Herbert M. Stein Date of Promissory Note Maturity Date Amount Accruing Post Maturity Interest Interest at 12% December 12, 2007 March 10, 2008 $ February 21, 2008 August 19, 2008 March 20, 2008 September 16, 2008 April 1, 2008 September 28, 2008 May 15, 2008 November 11, 2008 June 16, 2008 December 13, 2008 June 18, 2008 December 15, 2008 July 15, 2008 January 11, 2009 July 28, 2008 January 24, 2009 August 12, 2008 February 8, 2009 August 27, 2008 February 23, 2009 September 5, 2008 March 4, 2009 October 27, 2008 April 25, 2009 February 2, 2009 August 1, 2009 February 17, 2009 August 16, 2009 March 19, 2009 September 15, 2009 April 13, 2009 October 10, 2009 May 18, 2009 November 14, 2009 July 1, 2009 December 28, 2009 Total $ 19 Index Robert Schacter et al Date of Promissory Note Maturity Date Amount Accruing Post Maturity Interest Interest at 12% September 5, 2008 March 4, 2009 $ October 27, 2008 April 25, 2009 January 8, 2009 July 7, 2009 February 2, 2009 August 1, 2009 February 17, 2009 August 16, 2009 March 19, 2009 September 15, 2009 April 13, 2009 October 10, 2009 June 10, 2009 December 7, 2009 Total $ Others Date of Promissory Note Maturity Date Amount Accruing Post Maturity Interest Interest at 12% July 28, 2008 January 24, 2009 $ October 27, 2008 April 25, 2009 January 6, 2009 July 5, 2009 February 17, 2009 August 16, 2009 March 19, 2009 September 15, 2009 April 13, 2009 October 10, 2009 April 13, 2009* October 10, 2009 May 18, 2009 November 14, 2009 May 19, 2009 November 15, 2009 $ * JAZFund LLC – accruing post maturity interest at 16%. 20 Index Dividends During the last five years, we did not declare any dividends on our common stock.It is the present intention of our board of directors to not pay any dividends and retain any earnings to provide funds for the operation and expansion of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial conditions, contractual and legal restrictions and other factors the board of directors deems relevant. Item 6. SELECTED CONSOLIDATED FINANCIAL DATA. The following selected financial data should be read together with "Management's Discussion and Analysis of Financial Condition and Results ofOperations" and the financial statements, including the related notes, found elsewhere in this Form 10-K. The tables that follow present selected historical financial data for the years ended December 31, 2009 and 2008 and for the period from October 1, 2008, the date Apogee re-entered development stage, through December 31, 2009. For the Twelve-Month Period Ended December 31, Cumulative from Re-entering Development Stage on October 1, 2008 to December 31, Statement of Operations Data: Revenue $
